                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


ROWENA MOLSON, Pro Se,                         )       Case No.: 1: 18 CV 2095
                                               )
          Plaintiff                            )
                                               )       JUDGE SOLOMON OLIVER, JR.
          v.                                   )
                                               )
LIEUTENANT WILLIAM R.                          )
NIEMI, et al.,                                 )
                                               )
                                               )       MEMORANDUM OF OPINION
          Defendants                           )       AND ORDER



                                            Background

          Pro Se Plaintiff Rowena Molson filed an in forma pauperis civil Complaint in this action

against Lieutenants William R. Niemi and Terry Moisio, and Chief Deputy Ronald R. Fenton. (ECF

No. 1.)

          Although her Complaint appears to pertain to conditions and mistreatment she allegedly

experienced in the Ashtabula County Jail in 2009, it does not set forth specific allegations of

misconduct by any of the Defendants or cogent legal claims against them. Her Complaint, in its

entirety, states:

          The Complaint is being written here in Cleveland at U.S. District Court for the
          Northern District of Ohio by Plaintiff Rowena Molson as a survivor of Ashtabula
          County Jail. By all powers of the body to endure torture and horrific body abuse, I
          should not be here today. However, I have, Rowena Molson, survived this ordeal as
          a miracle of life. I live each and every day since June 1, 2009 as a testament of
        human endurance beyond the death camp of 25 West Jefferson Street, Jefferson Ohio
        44047 from the personalized brutality, caniving [sic], debotchery [sic] and heinous
        torture of defendants 1 to 3 in a minute by minute endurement well beyond the ability
        to maintain life.

(Id.)
        The Plaintiff appears to seek monetary damages.

        On October 26, 2018, the Defendants filed a Motion to Dismiss the Plaintiff’s Complaint

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, contending the Complaint is

insufficient to allege any plausible claim against them. (ECF No. 3.) The Plaintiff has not responded

to this Motion. For the reasons stated below, the Motion to Dismiss is granted.

                                         Standard of Review

        A complaint is subject to dismissal under Fed. R. Civ. P. 12(b)(6) if it fails to state a claim

upon which relief can be granted. To survive a dismissal under Rule 12(b)(6), a complaint “must

present ‘enough facts to state claim to relief that is plausible on its face’” when its factual allegations

are presumed true and all reasonable inferences are drawn in the non-moving party’s favor. Total

Benefits Planning Agency, Inc. v. Anthem Blue Cross and Blue Shield, 552 F.3d 430, 434 (6th Cir.

2008), citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, (2009)

(internal quotation marks omitted). Although detailed factual allegations are not required, the

“allegations must be enough to raise a right to relief above the speculative level.” Twombly, 550

U.S. at 555. Additionally, they must be sufficient to give the defendants “fair notice of what [the

plaintiff’s] claims are and the grounds upon which they rest.” Swierkiewicz v. Sorema N.A., 534 U.S.

506, 514 (2002).


                                                    2
        Further, while pleadings and documents filed by pro se litigants are generally construed

liberally, Erickson v. Pardus, 551 U.S. 89, 94 (2007), pro se plaintiffs must still meet basic pleading

requirements and courts are not required to conjure allegations on their behalf. See Erwin v.

Edwards, 22 F. App’x 579, 580 (6th Cir. 2001).

                                             Discussion

        Even according to the Plaintiff’s Complaint the deference to which a pro se pleading is

entitled, the Court agrees with the Defendants that the Complaint must be dismissed under Rule

12(b)(6). The unclear and conclusory statements and assertions set forth in the Plaintiff’s Complaint

are insufficient to meet basic pleading requirements or state any plausible federal claim against any

Defendant. See Lillard v. Shelby Cty. Bd. of Educ., 76 F.3d 716, 726 (6th Cir. 1996) (a court is not

required to accept summary allegations or unwarranted conclusions in determining whether a

complaint states a claim for relief). The Sixth Circuit “has consistently held that damage claims

against government officials arising from alleged violations of constitutional rights must allege, with

particularity, facts that demonstrate what each defendant did to violate the asserted constitutional

right.” Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008).

        Further, to the extent the Plaintiff is seeking to assert claims against the Defendants under

42 U.S.C. § 1983, her action is clearly barred by the two-year statute of limitations applicable to such

claims, as she complains of mistreatment toward her that allegedly occurred prior to two years before

she filed this lawsuit in 2018. See, e.g., Fraley v. Ohio Gallia Cty., No. 97–3564, 1998 WL 789385,

at *2 (6th Cir. Oct. 30, 1998) (holding that the appropriate statute of limitations for § 1983 actions

arising in Ohio is two years, and affirming dismissal of a pro se civil rights complaint based on

alleged wrongful conduct occurring more than two years before the lawsuit was filed).


                                                   3
                                           Conclusion

       The Plaintiff’s Application to Proceed In Forma Pauperis (Doc. No. 2) in this matter is

granted, and for the reasons stated above, the Defendants’ Motion to Dismiss her Complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6) is granted and her Complaint is dismissed.

The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.

       IT IS SO ORDERED.


                                                    /S/ SOLOMON OLIVER, JR.
                                                    UNITED STATES DISTRICT JUDGE




January 8, 2019




                                                4
